



Exhibit 10.1




EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (“Agreement”) is dated 28 March 2017, between Enstar
Group Limited (formerly known as Castlewood Holdings Limited), a Bermuda
corporation (“Company”), and Dominic F. Silvester (“Executive”).


BACKGROUND


Company desires to continue to employ Executive, and Executive desires to
continue to be an employee of Company, on the terms and conditions contained in
this Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and intending to be legally bound hereby, the parties hereto
agree as follows:


TERMS


1.
CAPACITY AND DUTIES

1.1.
Employment; Acceptance of Employment. Company hereby employs Executive and
Executive hereby agrees to continue employment by Company for the period and
upon the terms and conditions hereinafter set forth. Effective on the date
hereof, this Agreement amends and restates the Employment Agreement between
Company and Executive, dated as of May 1, 2007 and as subsequently amended, in
its entirety, and the rights and obligations of each party shall be governed
entirely by this Agreement from the April 6, 2017 (the “Commencement Date”).

1.2.
Capacity and Duties.

(a)
Executive shall serve as Chief Executive Officer of Company. Executive shall
perform such duties and shall have such authority consistent with his position
as Chief Executive Officer as may from time to time be specified by the Board of
Directors of Company, acting reasonably. Executive shall report directly to the
Board of Directors of Company. The Company's principle place of business is in
Bermuda. The Executive's work location has been and will be Bermuda for the
period between 1 April 2006 and 5 April 2017. Unless otherwise agreed in the
future, the Executive's work location from 6 April 2017 will be the United
Kingdom. It is recognised that extensive travel will be necessary and
appropriate in connection with the performance of Executive’s duties hereunder
and in particular that certain actions required to be taken to satisfactorily
dispose of the duties hereunder must be taken in Bermuda.

(b)
Executive shall devote his full working time and energy, skill and best efforts
during his working hours to the performance of his duties hereunder, in a manner
that will comply with Company’s rules and policies and will faithfully and
diligently further the business and interests of Company. Executive and Company
each agree that the nature of the Executive's position is such that his working
time cannot be measured and, accordingly, that his appointment hereunder falls
within the scope of regulation 20 of the Working Time Regulations 1998.

(c)
During the Term (as hereinafter defined), Executive shall not be employed by or
participate or engage in or in any manner be a part of the management or
operation of any business enterprise other than Company without the prior
written consent of the Board of Directors of the Company, which consent shall
not be unreasonably withheld or delayed. Notwithstanding anything herein to the
contrary, nothing shall preclude Executive from (i) serving on the boards of
directors of a reasonable number of other companies or corporations or the
boards of a reasonable number of trade associations and/or charitable
organizations, (ii) engaging in charitable, community and other business
affairs, and (iii) managing his personal investments and affairs, provided that
such activities do not materially interfere with the proper performance of his
responsibilities and duties hereunder.






--------------------------------------------------------------------------------





2.
TERM OF EMPLOYMENT

2.1.
Term. The term of Executive’s employment hereunder shall be three years
commencing on the Commencement Date, as further extended or unless sooner
terminated in accordance with the other provisions hereof (the “Term”).

2.2.
Continuous employment. The Executive's period of continuous employment with the
Company commenced on November 29, 2001.

3.
COMPENSATION

3.1.
Basic Compensation. As compensation for Executive’s services during the first
twelve months of the Term, Company shall pay to Executive an initial salary at
the annual rate of £1,848,090 which shall accrue from day to day and be payable
in equal monthly installments by bank transfer to such account as Executive may
designate for this purpose and subject to such deductions for income tax and
National Insurance contributions (or any equivalent thereof) as may be required
by law. For each subsequent twelve-month period of Executive’s employment
hereunder, Executive’s salary shall be in the amount of his initial annual
salary as aforesaid with such increases, as may be established by the Board of
Directors of Company in consultation with Executive. Once increased, Executive’s
annual salary cannot be decreased without the written consent of Executive.
Executive’s annual salary, as determined in accordance with this Section 3.1, is
hereinafter referred to as his “Base Salary.”

3.2.
Performance Bonus. Executive shall, following the completion of each fiscal year
of Company during the Term, be eligible for a performance bonus in accordance
with Company’s performance bonus plan. Executive shall also be eligible for
additional equity and other incentive awards, at a level commensurate with his
position and in accordance with the policies and practices of the Company.

3.3.
Employee Benefits. During the Term, Executive shall be entitled to participate
in such of Company’s employee benefit plans and benefit programs, as may from
time to time be provided by Company. If for any reason Executive's location in
the United Kingdom precludes such participation, Company shall procure
Executive's participation in such other plans and programs as shall most nearly
replicate the benefits the Executive would otherwise have received, provided
that if this cannot be done on any basis which provides benefits for Executive
which, viewed as a whole in relation to each plan or program, are no less
favourable to him than the benefits he would otherwise have received, Company
shall pay Executive such additional annual salary under Section 3.1 above as
shall be equal to the annual value to the Executive of the benefits he would
otherwise have received. In addition, during the Term, Executive shall be
entitled to the following:

(a)
a life insurance policy in the amount of five times the Executive’s Base Salary,
provided that Executive assists Company in the procurement of such policy
(including, without limitation, submitting to any required physical examinations
and completing accurately to the best of Executive's knowledge any applicable
applications and or questionnaires);

(b)
fully comprehensive medical and dental coverage on a worldwide basis for the
Executive, his spouse and dependents and an annual medical examination for same.
The Company further agrees to cover any reasonable medical and dental costs
incurred by the Executive, his spouse and dependents during Term, whether or not
such costs are covered by the Company's medical insurance policy;

(c)
long term disability coverage, including coverage for serious illness, and full
compensation (inclusive of any United Kingdom statutory sick pay entitlement) to
be paid by Company at the same times and in the same manner as Executive's Base
Salary for loss of earnings during the period up to and until Executive begins
receiving benefits under such long term disability plan. In the event that the
generally applicable group long-term disability plan contains a limitation on
benefits that would result in Executive’s being entitled to benefit payments
under such plan which are less than 50% of his Base Salary, Company shall
provide Executive with an individual disability policy paying a benefit amount
that, when coupled with the group policy benefit payable, would provide
Executive with aggregate benefits in connection with his long-term disability
equal to 50% of his Base Salary (provided that, if an individual policy can not
be obtained for such amount on commercially reasonable rates and on commercially
reasonable terms, Company shall provide






--------------------------------------------------------------------------------





Executive with a policy providing for the greatest amount of individual coverage
that is available on such standard terms and rates). Provision of any individual
disability policy will also be contingent upon Executive being able to be
insured at commercially reasonable rates and on commercially reasonable terms
and upon Executive assisting Company in the procurement of such policy
(including, without limitation, submitting to any required physical examinations
and completing accurately to the best of Executive's knowledge any applicable
applications and or questionnaires);
(d)
payment from the company of an annual amount equal to 10% of Executive’s Base
Salary each year to Executive or as he may direct in writing as contribution to
his pension plans; and

(e)
during the Term, Executive will be reimbursed for one return trip for his family
to/from any residence of the Executive outside the United Kingdom each calendar
year. Executive’s wife may travel business class and his children may travel
premium economy class.

3.4.
Vacation. During the Term, Executive shall be entitled to a paid vacation of 30
days in each year of the Term together with the usual public holidays. On
termination of Executive's employment hereunder, Executive shall be entitled to
payment in lieu of accrued but untaken holiday. The amount of such payment in
lieu shall be 1/260th of the Executive's annual Base Salary as at date of
termination for each untaken day of the entitlement.

3.5.
Expense Reimbursement. Company shall reimburse Executive for all reasonable
out-of-pocket expenses incurred by him in connection with the performance of his
duties hereunder in accordance with its regular reimbursement policies as in
effect from time to time.

4.
TERMINATION OF EMPLOYMENT

4.1.
Death of Executive. If Executive dies during the Term, and for the year in which
Executive dies, Company achieves the performance goals established in accordance
with any incentive plan in which Executive participates, Company shall pay
Executive’s personal representatives or estate an amount equal to the bonus that
Executive would have received had he been employed by Company for the full year,
multiplied by a fraction, the numerator of which is the number of calendar days
Executive was employed in such year and the denominator of which is 365. In
addition, Executive’s spouse and dependents (if any) shall be entitled for a
period of 36 months, to continue to receive medical benefits coverage (as
described in Section 3.3) at Company’s expense if and to the extent Company was
paying for such benefits for Executive’s spouse and dependents at the time of
Executive’s death.

4.2.
Disability. If Executive is or has been materially unable for any reason to
perform his duties hereunder for 120 days during any period of 150 consecutive
days, Company shall have the right to terminate Executive’s employment upon 30
days’ prior written notice to Executive at any time during the continuation of
such inability, in which event Company shall thereafter be obligated to continue
to pay Executive’s Base Salary for a period of 36 months, periodically in
accordance with Company’s regular payroll practices and, within 30 days of such
notice, shall pay any other amounts (including salary, bonuses, expense
reimbursement, etc.) that have been fully earned by, but not yet paid to,
Executive under this Agreement as of the date of such termination, subject in
each case to such deductions for income tax and National Insurance (or any
equivalent thereof) contributions as may be required by law. The amount of
payments to Executive under disability insurance policies paid for by Company
shall be credited against and shall reduce the Base Salary otherwise payable by
Company following termination of employment. If, for the year in which
Executive’s employment is terminated pursuant to this Section, Company achieves
the performance goals established in accordance with any incentive plan in which
Executive participates, Company shall pay Executive an amount equal to the bonus
that Executive would have received had he been employed by Company for the full
year, multiplied by a fraction, the numerator of which is the number of calendar
days Executive was employed in such year and the denominator of which is 365.
Executive shall be entitled for a period of 36 months, to continue to receive at
Company’s expense medical benefits coverage (as described in Section 3.3) for
Executive and Executive’s spouse and dependents (if any) if and to the extent
Company was paying for such benefits to Executive and Executive’s spouse and
dependents at the time of such termination.

4.3.
Termination for Cause. Executive’s employment hereunder shall terminate
immediately upon notice that the Board of Directors of Company is terminating
Executive for Cause (as defined herein), in which event






--------------------------------------------------------------------------------





Company shall not thereafter be obligated to make any further payments hereunder
other than amounts (including salary, expense reimbursement, etc.) that have
been fully earned by, but not yet paid to, Executive under this Agreement as of
the date of such termination. “Cause” shall mean (a) fraud or dishonesty in
connection with Executive’s employment that results in a material injury to
Company, (b) conviction of any felony or crime involving fraud or
misrepresentation or (c) after Executive has received written notice of the
specific material and continuing failure of Executive to perform his duties
hereunder (other than by reason of death or disability) and has failed to cure
such failure within 30 days of receipt of the notice, or (d) material and
continuing failure to follow reasonable and lawful instructions of the Board of
Directors after Executive has received prior written notice of the specific
material and continuing failure to follow such instructions and has failed to
cure such failure within 30 days of receipt of the notice.
4.4.
Termination without Cause or for Good Reason.

(a)
If (1) Executive’s employment is terminated by Company for any reason other than
Cause or the death of Executive, or (2) Executive’s employment is terminated by
Executive for Good Reason (as defined herein):

(i)
Company shall pay Executive any amounts (including salary, bonuses, expense
reimbursement, etc.) that have been fully earned by, but not yet paid to,
Executive under this Agreement as of the date of such termination, together with
any payment in lieu of accrued but untaken holiday;

(ii)
Company shall pay Executive a lump sum amount equal to three times the Base
Salary payable to him as of the date of such termination, subject to such
deductions for income tax and National Insurance (or any equivalent thereof)
contributions as may be required by law;

(iii)
Executive shall be entitled to continue to receive medical benefits coverage (as
described in Section 3.3) for Executive and Executive’s spouse and dependents
(if any) at Company’s expense for a period of 36 months;

(iv)
Anything to the contrary in any other agreement or document notwithstanding,
each outstanding equity incentive award granted to Executive before, on or
within three years after the Commencement Date shall become immediately vested
and exercisable on the date of such termination; and

(v)
In addition, if, for the year in which Executive is terminated, Company achieves
the performance goals established in accordance with any incentive plan in which
Executive participates, Company shall pay an amount equal to the bonus that
Executive would have received had he been employed by Company for the full year.

(b)
Upon making the payments described in this Section 4.4, Company shall have no
further obligation to Executive under this Agreement. To the extent that the
payments to be made under this Section 4.4 are damages (which is not admitted),
Company and Executive agree that the terms of this Section 4.4 represent a
genuine pre-estimate of the loss to the Executive that would arise on
termination of employment hereunder in the circumstances described and does not
constitute a penalty. Company waives any requirement on Executive to mitigate
his losses in respect of such termination.

(c)
“Good Reason” shall mean the following:

(i)
material breach of Company’s obligations hereunder, provided that Executive
shall have given written notice thereof to Company, and Company shall have
failed to remedy the breach within 30 days;

(ii)
the relocation of Executive’s principal business office outside of the United
Kingdom, without the Executive’s prior agreement; or

(iii)
any material reduction in Executive’s duties or authority.






--------------------------------------------------------------------------------





4.5.
Change in Control.

(a)
If, during the Term, there should be a Change of Control (as defined herein),
and within 1 year thereafter either (i) Executive’s employment should be
terminated for any reason other than for Cause or (ii) Executive terminates his
employment for Good Reason (as defined in Section 4.4):

(i)
Company shall pay Executive any amounts (including salary, bonuses, expense
reimbursement, etc.) that have been fully earned by, but not yet paid to,
Executive under this Agreement as of the date of such termination, together with
any payment in lieu of accrued but untaken holiday;

(ii)
Company shall pay Executive a lump sum amount equal to three times Executive’s
Base Salary as of the date of such termination, subject to such deductions for
income tax and National Insurance contributions as may be required by law;

(iii)
Executive shall be entitled to continue to receive medical benefits coverage (as
described in Section 3.3) for Executive and Executive’s spouse and dependents
(if any) at Company’s expense for a period of 36 months;

(iv)
Anything to the contrary in any other agreement or document notwithstanding,
each outstanding equity incentive award granted to Executive before, on or after
the date hereof shall become immediately vested and exercisable on the date of
such termination; and

(v)
In addition, if, for the year in which Executive is terminated, Company achieves
the performance goals established in accordance with any incentive plan in which
Executive participates, Company shall pay an amount equal to the bonus that
Executive would have received had he been employed by Company for the full year.

(b)
Upon making the payments described in this Section 4.5, Company shall have no
further obligation to Executive under this Agreement. To the extent that the
payments to be made under this Section 4.5 are damages (which is not admitted),
Company and Executive agree that the terms of this Section 4.4 represent a
genuine pre-estimate of the loss to the Executive that would arise on
termination of employment hereunder in the circumstances described and does not
constitute a penalty. Company waives any requirement on Executive to mitigate
his losses in respect of such termination.

(c)
A “Change in Control” of Company shall mean:

(i)
the acquisition by any person, entity or “group” required to file a Schedule 13D
or Schedule 14D-1 under the United States Securities Exchange Act of 1934 (the
“1934 Act”) (excluding, for this purpose, Company, its subsidiaries, any
employee benefit plan of Company or its subsidiaries which acquires ownership of
voting securities of Company, and any group that includes Executive) of
beneficial ownership (within the meaning of Rule 13d-3 under the 1934 Act) of
50% or more of either the then outstanding ordinary shares or the combined
voting power of Company’s then outstanding voting securities entitled to vote
generally in the election of directors;

(ii)
the election or appointment to the Board of Directors of Company, or resignation
of or removal from the Board, of directors with the result that the individuals
who as of the date hereof constituted the Board (the “Incumbent Board”) no
longer constitute at least a majority of the Board, provided that any person who
becomes a director subsequent to the date hereof whose appointment, election, or
nomination for election by Company’s shareholders, was approved by a vote of at
least a majority of the Incumbent Board (other than an appointment, election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
directors of Company) shall be, for purposes of this Agreement, considered as
though such person were a member of the Incumbent Board; or






--------------------------------------------------------------------------------





(iii)
approval by the shareholders of Company of: (i) a reorganization, merger or
consolidation by reason of which persons who were the shareholders of Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than 50% of the combined voting power of the
reorganized, merged or consolidated company’s then outstanding voting securities
entitled to vote generally in the election of directors, or (ii) a liquidation
or dissolution of Company or the sale, transfer, lease or other disposition of
all or substantially all of the undertaking or assets of Company (whether such
assets are held directly or indirectly).

5.
RESTRICTIVE COVENANTS

5.1.    Restrictive Covenants.
(a)
Executive acknowledges that he is one of a small number of key executives and
that in such capacity, he will have access to confidential information of the
Company and will engage in key client relationships on behalf of the Company and
that it is fair and reasonable for protection of the legitimate interests of the
Company and the other key executives of the Company that he should accept the
restrictions described in Exhibit A hereto.

(b)
Promptly following Executive’s termination of employment, Executive shall return
to the Company all property of the Company, and all documents, accounts, letters
and papers of every description relating to the affairs and business of the
Company or any of its subsidiaries, and copies thereof in Executive’s possession
or under his control, other than any such in Executive's possession or under his
control in his capacity as a stockholder of Company or that are available
publicly.

(c)
Executive acknowledges and agrees that the covenants and obligations of
Executive in Exhibit A and this Section 5.1 relate to special, unique and
extraordinary matters and that a violation of any of the terms of such covenants
and obligations will cause the Company irreparable injury for which adequate
remedies are not available at law. Therefore, Executive agrees that the Company
shall be entitled to an injunction, restraining order or such other equitable
relief (without the requirement to post bond) restraining Executive from
committing any violation of the covenants and obligations contained in Exhibit A
and this Section 5.1. These injunctive remedies are cumulative and are in
addition to any other rights and remedies the Company may have at law or in
equity.

(d)
Executive agrees that if he applies for, or is offered employment by (or is to
provide consultancy services to) any other person, firm, company, business
entity or other organization whatsoever (other than an affiliate of the Company)
during the restriction periods set forth in Exhibit A, he shall promptly, and
before entering into any contract with any such third party, provide to such
third party a full copy of Exhibit A and this Section 5.1 in order to ensure
that such other party is fully aware of Executive’s obligations hereunder.

5.2.
Intellectual Property Rights. Executive recognizes and agrees that Executive’s
duties for the Company may include the preparation of materials, including
written or graphic materials for the Company or its affiliate, and that any such
materials conceived or written by Executive shall be made in the course of his
employment for the purposes of section 11(2) of the Copyright, Designs and
Patents Act 1988. Executive agrees that because any such work is so made, the
Company (or the relevant affiliate of the Company) will solely retain and own
all copyright in said materials. Executive agrees to disclose and assign to the
Company his entire right, title and interest in and to all other intellectual
property rights in such work and all inventions and improvements related to the
Company’s business or to the business of the Company’s affiliates (including,
but not limited to, all financial and sales information), whether patentable or
not, whether made or conceived by him individually or jointly with others at any
time during his employment by the Company hereunder. Such inventions and
improvements are to become and remain the property of the Company and Executive
shall take such actions as are reasonably necessary to effectuate the foregoing.

6.
MISCELLANEOUS

6.1.
Key Employee Insurance. Company shall have the right at its expense to purchase
insurance on the life of Executive, in such amounts as it shall from time to
time determine, of which Company shall be the beneficiary. Executive shall
submit to such physical examinations as may reasonably be required and shall






--------------------------------------------------------------------------------





otherwise cooperate with Company in obtaining such insurance.
6.2.
Indemnification/Litigation. Company shall indemnify and defend Executive against
all claims arising out of Executive’s activities as an officer or employee of
Company or its affiliates to the fullest extent permitted by law and under
Company’s organizational documents. During the Term and for six years following
the end of the Term, Executive shall be entitled to be covered by a policy of
directors' and officers' liability insurance on commercially reasonable terms
sufficient to cover the risk to Executive that would reasonably be expected to
result from his activities as aforesaid and a copy of the policy shall be
provided to Executive upon his request from time to time. To the extent
permitted by law, Executive will, also continue to receive the benefit of the
Director Indemnification Agreement between the Executive and the Company dated
January 31, 2007, and the benefit of any variation to or replacement of the
Director Indemnification Agreement agreed by the parties during the term. At the
request of Company, Executive shall during and after the Term render reasonable
assistance to Company in connection with any litigation or other proceeding
involving Company or any of its affiliates, unless precluded from so doing by
law. Company shall provide reasonable compensation to Executive for such
assistance rendered after the Term.

6.3
Indemnification/Taxation.

Company recognises that Executive has and will continue to spend significant
time in jurisdictions outside of Executive's tax residence, and that while
outside his tax residence Executive has and will continue to discharge his
duties for Company. Company agrees as follows:
(a) to indemnify Executive for any liability for, or in connection with, any
taxation relating to Executive's compensation in any jurisdiction other than the
Executive’s tax residence (those being the work locations for the relevant
periods specified at clause 1.2(a) herein) for the period for which the relevant
tax claim or demand is made, which arises as a direct consequence of the
Executive being in that jurisdiction in order to discharge his duties to Company
prior to and/or after Commencement Date; and
(1) to provide all reasonable support to Executive in responding to any such
claim or demand for or in connection with taxation by any statutory authority
outside the jurisdiction of his tax residence; and
(2) to indemnify Executive for all costs and expenses reasonably incurred by
Executive (including legal fees) in responding to or defending any such claims
or demands; and
(b) to engage a service provider to prepare all required tax filings by any
statutory authority outside of the Executive’s tax residence arising due to
Executive discharging his duties outside of his tax residence and related to
Executive's compensation from Company, provided, however that Executive shall
have the right to have his own personal tax adviser participate in the review
and preparation of the filings.
In indemnifying Executive, Company will pay any liabilities, costs or expenses
the subject of the indemnity without undue delay. The Company will ensure that
the net sum received by Executive pursuant to the indemnity (if deductions are
payable for tax, statutory charges or National Insurance contributions) covers
all such liabilities, costs or expenses, with such net sum calculated by the
Company or its service provider; provided, however that Executive shall have the
right to have his own personal tax adviser participate in the review of the
calculation to the extent reasonably practicable.
6.3.
No Mitigation. In no event shall Executive be required to seek other employment
or take any other action by way of mitigation of the amounts payable to
Executive under this Agreement, and such amounts shall not be reduced whether or
not Executive obtains other employment after termination of his employment
hereunder.

6.4.
Severability. The invalidity or unenforceability of any particular provision or
part of any provision of this Agreement shall not affect the other provisions or
parts hereof.

6.5.
Assignment; Benefit. This Agreement shall not be assignable by Executive, and
shall be assignable by Company only with the Executive’s consent and only to any
person or entity which may become a successor in interest (by purchase of assets
or stock, or by merger, or otherwise) to Company in the business or
substantially all of the business presently operated by it. Any Change in
Control is deemed an






--------------------------------------------------------------------------------





assignment. Subject to the foregoing, this Agreement and the rights and
obligations set forth herein shall inure to the benefit of, and be binding upon,
the parties hereto and each of their respective permitted successors, assigns,
heirs, executors and administrators.
6.6.
Notices. All notices hereunder shall be in writing and shall be sufficiently
given if hand-delivered, sent by documented overnight delivery service or
registered or certified mail, postage prepaid, return receipt requested or by
facsimile, receipt acknowledged, addressed as set forth below or to such other
person and/or at such other address as may be furnished in writing by any party
hereto to the other. Any such notice shall be deemed to have been given as of
the date received, in the case of personal delivery, or on the date shown on the
receipt or confirmation therefor, in all other cases. Any and all service of
process and any other notice in any action, suit or proceeding shall be
effective against any party if given as provided in this Agreement; provided
that nothing herein shall be deemed to affect the right of any party to serve
process in any other manner permitted by law.

(a)
If to Company:

Enstar Group Limited
P.O. Box HM 2267
Windsor Place, 3rd Floor
22 Queen Street
Hamilton HM JX
Bermuda


Attention: President
Facsimile No.: 1 441 292 6603


(b)
If to Executive:

Dominic F. Silvester
Address on File with the Company’s Human Resources Staff


6.7.
Entire Agreement; Modification; Advice of Counsel.

(a)
This Agreement constitutes the entire agreement between the parties hereto with
respect to the matters contemplated herein and supersedes all prior agreements
and understandings with respect thereto. Each party acknowledges that in
entering into this agreement it does not rely on, and shall have no remedies in
respect of, any statement, representation, assurance or warranty (whether made
innocently or negligently) that is not set out in this Agreement. Each party
agrees that it shall have no claim for innocent or negligent misrepresentation
or negligent misstatement based on any statement in this Agreement. Nothing in
this Section 6.7(a) shall limit or exclude any liability for fraud.

(b)
No addendum, amendment, modification, or waiver of this Agreement shall be
effective unless in writing. Neither the failure nor any delay on the part of
any party to exercise any right or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right or remedy
preclude any other or further exercise of the same or of any other right or
remedy with respect to such occurrence or with respect to any other occurrence.

(c)
Executive acknowledges that he has been afforded an opportunity to consult with
his counsel with respect to this Agreement.

6.8.
Collective Agreements. There is no collective agreement which directly affects
Executive's employment hereunder.

6.9.
Third Party Rights. No one other than a party to this agreement shall have any
right to enforce any of its terms

6.10.
Governing Law. This Agreement is made pursuant to, and shall be construed and
enforced in accordance with, the laws of England and Wales, without giving
effect to otherwise applicable principles of conflicts of






--------------------------------------------------------------------------------





law.
6.11.
Jurisdiction. Company and Executive irrevocably agree that the courts of England
and Wales shall have exclusive jurisdiction to settle any dispute or claim
arising out of or in connection with this Agreement or its subject matter or
formation (including non-contractual disputes or claims).

6.12.
Headings; Counterparts. The headings of paragraphs in this Agreement are for
convenience only and shall not affect its interpretation. This Agreement may be
executed in two or more counterparts, each of which shall be deemed to be an
original and all of which, when taken together, shall be deemed to constitute
the same Agreement.

6.13.
Further Assurances. Each of the parties hereto shall execute such further
instruments and take such additional actions as the other party shall reasonably
request in order to effectuate the purposes of this Agreement.

6.14.
Clawback Right. Notwithstanding any other provisions in this Agreement to the
contrary, any incentive-based compensation paid to Executive pursuant to this
Agreement or any other agreement or arrangement with Company that is subject to
recovery under any law, government regulation, stock exchange listing
requirement or Company policy approved by the Board and notified to the
Executive, will be subject to such deductions and clawback as may be required to
be made pursuant to such law, government regulation, stock exchange listing
requirement or Company policy.

6.15.
Withholding. All payments to Executive hereunder are subject to such deductions
for income tax and National Insurance (or any equivalent thereof) as may be
required by law.











[signature page follows]





--------------------------------------------------------------------------------





This Agreement has been executed as a deed and is delivered and takes effect on
the date stated at the beginning of it.


Signed as a deed on behalf of
ENSTAR GROUP LIMITED,
a Company incorporated under the
laws of Bermuda, by
ORLA GREGORY
being a person who, in accordance with the
laws of that territory, is acting under the
authority of the Company


/s/ Orla Gregory,
Authorised Signatory
 
 
 




Signed as a deed by
Dominic F. Silvester
in the presence of:








/s/ Dominic F. Silvester
Dominic F Silvester
/s/ David Hackett


Signature of witness
 
Name of witness: David Hackett
Address of witness:
Occupation of witness: Accountant
 






--------------------------------------------------------------------------------






Exhibit A


Restrictive Covenants


A.
Noncompetition. During the Term and, if Executive fails to remain employed
through the third anniversary of the Commencement Date, for a period of eighteen
(18) months after Executive’s employment terminates (the “Restriction Period”),
Executive shall not, without the prior written permission of the Board, directly
or indirectly engage in any Competitive Activity. The term “Competitive
Activity” shall include (i) entering the employ of, or rendering services to,
any person, firm or corporation engaged in the insurance and reinsurance run-off
or any other business in which the Company or any of its affiliates has been
engaged at any time during the last twelve months of the Term and to which
Executive has rendered services or about which Executive has acquired
Confidential Information or by which Executive has been engaged at any time
during the last twelve months of his period of employment hereunder and in each
case in any jurisdiction in which the Company or any of its affiliates has
conducted substantial business (hereinafter defined as the “Business”); (ii)
engaging in the Business for Executive’s own account or becoming interested in
any such Business, directly or indirectly, as an individual, partner,
shareholder, member, director, officer, principal, agent, employee, trustee,
consultant, or in any other similar capacity; provided, however, nothing in this
Paragraph A shall prohibit Executive from owning, solely as a passive
investment, 5% or less of the total outstanding securities of a publicly-held
company, or any interest held by Executive in a privately-held company as of the
date of this Agreement; provided further that the provisions of this Paragraph A
shall not apply in the event Executive’s employment with the Company is
terminated without Cause or with Good Reason.



B.
Confidentiality. Without the prior written consent of the Company, except to the
extent required by an order of a court or tribunal having competent jurisdiction
or under subpoena from an appropriate regulatory authority, Executive shall not
disclose and shall use his best endeavours to prevent the disclosure of any
trade secrets, customer lists, market data, marketing plans, sales plans,
management organization information (including data and other information
relating to members of the Board and management), operating policies or manuals,
business plans or financial records, or other financial, commercial, business or
technical information relating to the Company or any of its subsidiaries or
affiliates or information designated as confidential or proprietary that the
Company or any of its subsidiaries or affiliates may receive belonging to
clients or others who do business with the Company or any of its subsidiaries or
affiliates (collectively, “Confidential Information”) to any third person unless
such Confidential Information has been previously disclosed to the public by the
Company or any of its subsidiaries or affiliates or is in the public domain
(other than by reason of Executive’s breach of this Paragraph B). In the event
that Executive is required to disclose Confidential Information in a legal
proceeding, Executive shall provide the Company with notice of such request as
soon as reasonably practicable, so that the Company may timely seek an
appropriate protective order or waive compliance with this Paragraph B, except
if such notice would be unlawful or would place Executive in breach of an order
of a court or tribunal having competent jurisdiction or of any applicable
regulatory rules or codes of practice or of an undertaking he is required to
give by law or regulation. Nothing in this Agreement prohibits or restricts
Executive (or Executive’s attorney) from initiating communications directly
with, responding to an inquiry from, or providing testimony before the
Securities and Exchange Commission (SEC), the Financial Industry Regulatory
Authority (FINRA), any other self-regulatory organization or any other
regulatory authority regarding possible violations of applicable law or making
other disclosures that are protected under the whistleblower provisions of any
applicable law



C.
Non-Solicitation of Employees. During the Restriction Period, Executive shall
not, without the prior written permission of the Board, directly or indirectly
induce any Senior Employee of the Company or any of its affiliates to terminate
employment with such entity, and shall not directly or indirectly, either
individually or as owner, agent, employee, consultant or otherwise, offer
employment to or employ any Senior Employee unless such person shall have ceased
to be employed by the Company or any affiliate for a period of at least six (6)
months. For the purpose of this Paragraph C, “Senior Employee” shall mean a
person who, at any time during the last twelve months of Executive’s period of
employment hereunder:



(i)    is engaged or employed (other than in a clerical, secretarial or
administrative capacity) as an employee, director or consultant of the Company
or its affiliates; and


(ii)    is or was engaged in a capacity in which he obtained Confidential
Information; and


(iii)    had personal dealings with Executive.





--------------------------------------------------------------------------------







D.
Non-Disparagement. Save as may be required by law or by any applicable
regulatory rules or codes of practice or an order of a court or tribunal of
competent jurisdiction, Executive shall not do or say anything adverse or
harmful to, or otherwise disparaging of, the Company or its subsidiaries and
their respective goodwill. Save as may be required as aforesaid, the Company
shall not, and shall use its reasonable endeavours to ensure that its officers,
directors, employees and subsidiaries do not, do or say anything adverse or
harmful to, or otherwise disparaging of, Executive and his goodwill; provided
that no action by either party in connection with the enforcement of its rights
hereunder shall be construed as a violation of this Paragraph D.



E.
Definition. In this Exhibit A, “directly or indirectly” (without prejudice to
the generality of the expression) means whether as principal or agent (either
alone or jointly or in partnership with any other person, firm or company) or as
a shareholder, member or holder of loan capital in any other company or being
concerned or interested in any other person, firm or company and whether as a
director, partner, consultant, employee or otherwise.



F.
Severability. Each of the provisions contained in this Exhibit A is and shall be
construed as separate and severable and if one or more of such provisions is
held to be against the public interest or unlawful or in any way an unreasonable
restraint of trade or unenforceable in whole or in part for any reason, the
remaining provisions of this Exhibit A or part thereof, as appropriate, shall
continue to be in full force and effect.








